DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new ground of rejection. The arguments regarding anticipation per se are moot as the new grounds of rejection is obviousness based upon the newly claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US20020036115).
With respect to claim 1 Wilson discloses an acoustic panel comprising:
A face sheet (36) with a plurality of openings (31);
A back sheet (34) opposite to the face sheet; and
An intermediate layer (35) comprising a plurality of cells (37), each cell of the plurality of cells defining a respective cavity and a plurality of walls extending between the face sheet and the back sheet and at least partially surrounding the cavity, at least one wall of the plurality of walls at least partially surrounding the cavity comprising at least one respective slot (40) for the drainage of liquid form the cavity; and 

Wilson does not expressly disclose wherein the alignment line defines an acute angle with respect to the drainage direction. 
The provision of an acute angle formed between the two directions rather than the parallel as taught would have been an obvious modification to direct the flow in any desired direction. This would constitute only a rearrangement of parts. The respective elements are present and taught it is only in the movement of the slots to form an angle that the instant invention differs from the cited prior art. This movement of the slots would have been obvious to allow for any directionality desired for the flow. Further it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 2 Wilson (see figure 3) further discloses a slot for drainage at the terminus of the panel, while not disclosing a partial cell at the end of the panel this would have been obvious to one of ordinary skill as only cutting the panel to a desired length while maintaining the size of the cells which have been selected for the acoustic properties thereof. 
With respect to claim 3 Wilson further discloses wherein the at least one respective slot in the at least one wall of the plurality of walls comprises a plurality of respective slots in a plurality of respective walls of the plurality of walls for drainage of the liquid (see figure 2). 
With respect to claim 4 Wilson further discloses wherein cavities defined by the plurality of cells comprise a plurality of slot sets, the plurality of slot sets comprising the plurality of respective slots in the plurality of the respective walls for drainage of the liquid (see figure 2) and wherein the plurality of slots are in fluid communication with each other in alignment with the alignment line.
With respect to claim 5 Wilson further discloses wherein one cell of the plurality of cells comprises two walls of the plurality of walls comprising two respective slots for drainage of the liquid, the on cell being adjacent to the partial cell (that is to say the next cell over form any cut cells as described above).
With respect to claim 6 Wilson further discloses wherein one cell of the plurality of cells comprises two walls of the plurality of walls comprising two respective slots for drainage of the liquid, the one cell 
With respect to claim 7 Wilson as modified further discloses wherein the panel comprises multiple parallel alignment lines (see figure 2), each alignment line of the multiple parallel alignment lines defining a respective acute angle with respect t a respective drainage direction (as the lines are taught and shown to be parallel to one another as in the case of the above rejection of claim 1 if one line was selected to have such an acute angle the remaining lines would necessarily also have such a configuration).
With respect to claim 8 Wilson as modified further discloses wherein at least one cell of the plurality of cells comprises a polygonal cross-section (hexagon is shown).
With respect to claim 9 Wilson as modified discloses (paragraphs 75-110) a method of making an acoustic panel which comprises the respective claimed elements as detailed in the apparatus claims above.
With respect to claim 10 Wilson as modified  further discloses the partial cell as claimed (see the provision as described above to form the panel to fit the available location while maintaining the cell size optimized for acoustic properties.
With respect to claim 11 Wilson as modified further discloses wherein the plurality of respective slots are comprised by a plurality of slot sets (see figure 2) each slot in the slot set of the plurality of slot sets is in fluid communication with another slot set and in alignment with the alignment line.
With respect to claim 12 Wilson as modified further discloses one cell in the plurality of cells comprises two walls of the plurality of walls comprising two respective slots for drainage of the liquid, the on cell being adjacent to the partial cell (that is to say the next cell over form any cut cells as described above).
With respect to claim 13 Wilson further discloses wherein one cell of the plurality of cells comprises two walls of the plurality of walls comprising two respective slots for drainage of the liquid, the one cell being in fluid communication with the partial cell (see above description of the partial cells, the would result from any selection of the size of panel while maintaining the cell shape and volume which was selected for acoustic properties.

With respect to claim 15 Wilson as modified further discloses wherein at least one cell of the plurality of cells comprises a polygonal cross-section (hexagon is shown).
With respect to claim 16 Wilson as modified further discloses wherein the at least one slot in the at least one wall of the plurality of walls comprises a plurality of slots in a plurality of respective walls of the plurality of walls for drainage of the liquid (see again figure 2).
With respect to claims 17-20 Wilson as modified discloses the acoustic panel as claimed (see above rejections of claims 1 and depending, the respective elements of the face sheet, back sheet intermediate layer, the cells and the slots as claimed are disclosed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837